



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Momprevil, 2012
    ONCA 209

DATE: 20120328

DOCKET: C52917 & C52918

Blair, Rouleau and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bernard Rodger Momprevil

Appellant

Anik Morrow, for the appellant

Lucas Price, for the respondent

Heard: March 27, 2012

On appeal from the sentence imposed on August 6, 2008 by Justice
    D. Wake of the Ontario Court of Justice and of the sentence imposed on August
    8, 2008 by Justice Hugh Fraser of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Momprevil was convicted at two separate trials by two separate
    judges, but at about the same time, for (a) assault causing bodily harm and
    criminal harassment and (b) possession of cocaine valued at about $133,000 for
    purposes of trafficking, possession of marijuana for purposes of trafficking
    and possession of the proceeds of crime.

[2]

Wake J. sentenced the appellant to 5 years imprisonment for the assault on
    August 6, 2008.  Fraser J. sentenced him to 8 years for possession of cocaine
    for the purposes of trafficking on August 8, 2008.  The sentences imposed by
    both judges for the other crimes were concurrent and for lesser periods.

[3]

Taken individually, we see no error in principle in either of the
    sentences imposed, given the very serious nature of the crimes in question and
    the appellants criminal record.  In our view, however, Fraser J. failed to
    consider or gave inadequate consideration to the totality principle in imposing
    the second sentence resulting in Mr. Momprevil receiving a global sentence of
    13 years.  Having regard to this consideration, we would reduce the global
    sentence to 10 years.

[4]

Leave to appeal is granted and the appeal from the sentence imposed by
    Fraser J. is allowed by varying the sentence on the possession for the purposes
    of trafficking in cocaine conviction to one of 5 years consecutive to the
    sentences imposed by Wake J.


